In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole, dated September 3, 1992, which, after a hearing, denied the petitioner’s request to be released on parole, the petitioner appeals from a judgment of the Supreme Court, Richmond County (Felig, J.), dated June 1, 1993, which dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner’s appeal must be dismissed as academic because the petitioner has reappeared before a different panel of the Board of Parole, his parole request has been denied again, and he is being held pursuant to the subsequent determination (see, Matter of Rentz v Herbert, 206 AD2d 944; Matter of Weir v New York State Div. of Parole, 205 AD2d 906).
Were we to reach the merits on this appeal, we would *720affirm, as the Board’s decision was made in accordance with the law (see, Executive Law § 259-i [5]; Matter of Scott v Russi, 208 AD2d 931). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.